STEWART, Justice:
Co-Ax Enterprises (“Co-Ax”) appeals from a judgment of the trial court which held that Co-Ax failed to prove its breach of contract claim brought against The Triax Company (“Triax”). The parties have failed to make clear the exact procedural course of the case in the trial court. Nevertheless, we believe that the case is subject to an appropriate decision and proceed on the basis of the case as presented in the briefs.
The United States Navy contracted in late 1978 with the defendant, Triax, to renovate certain military housing on the island of Midway. The Navy contract included provisions that Triax was to provide all the materials and equipment necessary for the work, that the manner of delivery of materials and equipment to the island was the choice of Triax, and that the term of the contract was 360 days. In January of 1979, Triax submitted to the Navy a progress schedule which was approved February 10, 1979, calling for the work to be completed within a five-month period.
Triax subcontracted the labor for the job. During late 1978 and early 1979, Triax negotiated with the plaintiff, Co-Ax, to provide the labor force for all but the plumbing work for the project. The contract price between Triax and Co-Ax was determined by a calculation of the cost of labor plus an agreed profit per month for a period of five months. On January 11, 1979, Co-Ax and Triax signed a formal contract. The contract, however, was silent as to the supply and delivery of materials and equipment and the length of time for which the labor force was to be supplied by Co-Ax.
The laborers supplied by Co-Ax arrived on the island in the first part of February. At the end of five months, the renovation of the buildings had not been completed and the work had come to a standstill because of shortages of materials due to delays in the delivery of materials and equipment. The material shortages were caused by shipping problems. Triax had selected the Military Sea Transport Service as the shipping agent. During this period, Co-Ax received payments from Triax on the contract, for the labor performed but nothing for the profit which had been agreed upon.
Co-Ax’s request for additional funds to remain on the island for a longer term was refused by Triax, and Co-Ax’s construction crew abandoned the project. The job was completed by a new work crew employed *388by Triax. Subsequently, Co-Ax, as the labor subcontractor, sued Triax, contending that the parties had agreed that Co-Ax would provide the labor source for a five-month period and that Triax had promised to supply materials and equipment. Co-Ax contended that the inability to complete its work was the result of shortages of materials and equipment due to delays in delivery which were the responsibility of Triax. Co-Ax sought damages for lost profits and compensation for tools which had been left behind.
Triax denied that it had agreed to provide materials and equipment to meet CoAx schedules and denied that the subcontract was to be completed within the five-month period. Triax contended that the January 11, 1979 writing was the entire agreement between the parties. Triax counterclaimed against Co-Ax, seeking damages for the additional employees which it had to hire to complete the project.
The case was tried to a jury. At the commencement of the trial, Triax stipulated that it retained the responsibility to provide materials and equipment for the work on Midway Island under the contract. After a three-day trial, the case was submitted to the jury on the basis of a special verdict containing several interrogatories. The jury found that the written contract did not constitute the entire agreement between the parties; that the parties intended that the contract be performed within a time other than 360 days; and that the nonperformance of the subcontract by CoAx was prevented or substantially hindered by the conduct of Triax. However, the jury also determined that Triax did not promise or guarantee that sufficient materials would be provided at the job site to enable Co-Ax to perform within five months. Nevertheless, the jury found that the lack of sufficient materials at the job site was the cause of Co-Ax’s failure to complete the job within the time provided. The jury found that Co-Ax sustained $92,-056 in damages based on its theory of lost profits and $3,000 for the lost tools.
Thereafter, the trial judge issued an opinion noting that the jury had found that Triax had not' agreed to transport materials within the five months asserted by Co-Ax. On appeal, Co-Ax asserts that there was an “implied promise” on the part of Triax to deliver the materials in five months and that Triax is liable for lost profits in light of the jury’s finding that the plaintiff's performance was “substantially hindered” by “the conduct of the defendant in the delivery of materials and equipment.” The answer to the plaintiff’s argument, asserted initially in the trial court and again in this Court, was stated by the trial court in its opinion:
Interrogatory No. 5 and the “No” response thereto must be viewed in the context of the evidence that was presented, the plaintiff claiming that there was a promise or guarantee that the materials would arrive timely for the five month completion, and defendant claiming that it did not make such promise or guarantee although acknowledging its responsibility for the acquisition and transportation of those items to the job site.
In the context of the evidence presented and the conferences that occurred between the parties the jury concluded that the defendant did not assume liability in any event for the failure of expeditious transportation of materials to complete the job as planned within five months, and that the plaintiff was aware that no such commitment could be made both on the basis of conversation as well as the experience they had with such jobs in the past.
The other findings of the jury justifying the plaintiff in terminating its work after the five month period had expired was supported by evidence that both knew of the possibility of delay by the failure of timely arrival of material. The jury apparently concluded that each assumed the risk of that eventuality and since the plaintiff had been paid for all of its time to the point of its termination, it was not damaged beyond what was contemplated by their agreement.
We agree with the trial court.
Affirmed.
DURHAM and ZIMMERMAN, JJ., concur.